Citation Nr: 0400421	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 decision by the RO in Togus, 
Maine, which in pertinent part, denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for bilateral hearing loss and VA has made reasonable efforts 
to develop such evidence.

2.  Bilateral hearing loss was first demonstrated years after 
discharge from service and is not related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
VCAA was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  VA promulgated regulations to 
implement the provisions of the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the December 2000 and December 2001 rating decisions, in 
the January 2003 statement of the case, and in VA letters to 
the veteran dated in July 2000, August 2000, October 2000 and 
March 2001, the veteran was notified of the laws and 
regulations governing disposition of his appeal, the evidence 
considered, the reasons and bases for the denial, and of the 
evidence required to substantiate his claim.  Specifically 
the veteran was advised of the need for competent evidence 
establishing that a current hearing loss disability is of 
service origin.  The veteran and his representative have 
submitted written arguments pertinent to that question, the 
claims file contains relevant records of identified VA 
treatment, and the veteran has undergone VA examinations 
specific to the question of the etiology of a currently 
diagnosed hearing loss disability.  Although the veteran 
disputes the results of such VA examinations, he has not 
shown that the VA examiners lacked medical competence and has 
not submitted conflicting medical evidence so as to 
necessitate further examination development in this case.  
The Board also notes that the veteran has reported that he 
sought treatment by a physician in Portland, Maine, within 
the first year after his service discharge.  He has not, 
however, been able to provide the VA with enough information 
in order to locate the physician.  Attempts to obtain 
sufficient information from the veteran regarding that 
physician have been unsuccessful and the veteran has stated 
that he does not remember the physician's name and assumes he 
is no longer living.  Thus, the veteran has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  

The Board further notes that the veteran has repeatedly 
stated that he has submitted all of his evidence.  For 
instance, in a statement from the veteran to his 
representative, dated March 2001, he reported that he had no 
further evidence to submit.  Additionally, in January 2003 
the RO received the veteran's substantive appeal (VA Form 9), 
in which the veteran stated that he had submitted all the 
evidence that was available to him.  Thus, no additional 
evidence has been identified by the veteran as being 
available but absent from the record.  The Board is also 
unaware of any such outstanding evidence or information.  
Based on the facts, the Board is satisfied that the RO has 
complied with the notice and duty to assist requirements of 
the VCAA and the implementing regulations.  

Factual Background

The veteran served on active duty from November 1954 to 
September 1958.  His military occupational specialty was 
aircraft radio repairman.

Service medical records show that on medical examination 
performed for induction purposes in November 1954 the 
veteran's ears were evaluated as normal.  His hearing was 
15/15 bilaterally on whispered voice testing.  On medical 
examination performed for separation purposes in August 1958, 
the veteran's ears were evaluated as normal.  His hearing was 
15/15 bilaterally, on whispered voice testing.  

VA audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
converted, the audiological evaluation performed for 
separation purposes in August 1958 showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
10
LEFT
15
10
15
15
5

Service medical records are negative for complaints, 
treatment or diagnosis of bilateral hearing loss.

During a VA examination in March 1963 the veteran complained 
of intermittent itching, discharge and poor hearing in both 
ears, which he reported experiencing since November 1957.  
The examiner noted that the veteran had bilateral exudative 
otitis externa at the time of the examination but stated that 
audiological results were within normal limits and there was 
no indication to refer the veteran to the audiological 
clinic.  As converted, the audiological evaluation performed 
at that time showed pure tone thresholds, in decibels, as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
25
15
30
30
LEFT
20
10
20
50

In November 1968, the veteran presented for an ear, nose and 
throat (ENT) VA examination.  He complained of intermittent 
itching and discharge in his ears.  He reported work aboard a 
submarine for the past 14 years and stated he was exposed to 
various noises such as construction machines and tools during 
those 14 years.  No complaints of hearing loss were noted.  
During the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
10
15
10
30
LEFT
10
10
5
40

The diagnostic impression was mild, dry, desquamatiycotitis 
externa.

In July 2000, the veteran reported to his representative that 
his hearing was impaired in the United States Air Force and 
it had become worse.  He could not hear small noises in his 
left ear and he experienced problems with his right ear.
 
At a VA examination in October 2000 for ear disease, the 
veteran complained of hearing loss and tinnitus.  The hearing 
loss and tinnitus were greater in his right ear and no 
balance or gait problems were reported.  The diagnosis was 
chronic bilateral external otitis.  

VA outpatient treatment notes dated March 2001 to July 2001, 
reveal complaints of numerous disorders including bilateral 
hearing loss.  In a treatment note dated June 2001, the 
veteran complained of tinnitus and hearing loss since the 
mid-1950's.  The examiner recommended hearing aids but 
suggested that the veteran's thresholds be tested again prior 
to being fit for hearing aids.  Again in June 2001 the 
veteran's thresholds were tested and it revealed mild to 
profound sensorineural hearing loss in both the left and 
right ear.  In July 2001, the veteran obtained VA issued 
hearing aids.  He reported an improved clarity of speech and 
demonstrated that he was able to listen adequately by 
responding appropriately to questions and comments presented 
at a normal conversation level.  

At a November 2001 VA audiological examination, the veteran 
complained of hearing loss and tinnitus.  The right ear 
revealed mild to severe sensorineural hearing loss and the 
left ear revealed mild to profound sensorineural hearing 
loss.  The examiner recommended the continued use of hearing 
aids.  In an addendum to the November 2001 examination, the 
examiner reported that he reviewed the veteran's discharge 
hearing screening dated August 1958.  The screening revealed 
that the veteran's hearing was within normal limits and no 
permanent hearing loss was sustained.  The examiner opined 
that although it was likely that the veteran was exposed to 
high levels of intensity and duration of noise during active 
duty, it could not have been of sufficient intensity and 
duration to cause permanent damage to his hearing threshold 
at that time.  The examiner further opined that noise 
exposure does not manifest years after the fact, hence his 
current hearing loss was likely of a different etiology than 
the military.

In a statement received in November 2002 the veteran reported 
that his hearing loss occurred while working on jet bombers 
on a daily basis from 1955 to 1958.  He reported that he 
sought treatment for his hearing loss after discharge from 
service from a physician in Portland, Maine, but indicated 
that he did not remember the physician's name and assumed 
that the physician was no longer living.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

The veteran claims entitlement to service connection for 
bilateral hearing loss which he asserts was incurred in 
military service.  Service medical records, to include the 
report of examination at discharge, are negative for clinical 
evidence of any bilateral hearing loss.

There is also no competent evidence of bilateral hearing loss 
dated within the first post-service year, or, in fact, prior 
to 1963.  Although audiometric testing in March 1963 reflects 
some decrease in the veteran's hearing acuity, the VA 
examiner noted the fact that the veteran had otitis externa 
at the time of clinical examination and specifically opined 
that audiological results were within normal limits such that 
further evaluation was not necessary.  Also, the veteran did 
not complain of hearing loss during the 1968 ENT examination.  
The Board also notes as significant the veteran's report of a 
post-service history of noise exposure coincident with his 
employment.

Although more contemporary medical evidence in fact reveals a 
bilateral hearing loss disability meeting the definition of 
38 C.F.R. § 3.385, such disability has been dissociated from 
the veteran's active service.  The November 2001 VA examiner 
specifically reviewed the veteran's service records and 
discharge examination, as well as the post-service evidence 
of record.  Despite noting it likely that the veteran was 
exposed to high levels of intensity and duration of noise 
during active duty with the military, the VA examiner 
concluded that such noise could not have been of sufficient 
intensity and duration to cause permanent damage to the 
veteran's hearing at that time.  The VA examiner set out that 
noise exposure does not manifest years after the fact and 
opined that the veteran's current hearing loss was likely of 
a different etiology than military.  Such conclusion is 
consistent with the absence of documented hearing loss during 
service and with the veteran's post-service history of noise 
exposure.  Although the veteran himself has asserted that he 
incurred bilateral hearing loss during his period of active 
service, a layman, he is not competent to render an opinion 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In this case there has been no 
competent evidence submitted in refutation of the November 
2001 VA examiner's etiological conclusion against the 
veteran's claim.

In summary, the Board accepts the veteran's contentions 
regarding his exposure to loud noise in service.  However, 
the only competent medical evidence of record considered such 
history yet dissociated current hearing loss disability from 
service.  As the medical evidence does not demonstrate that 
the veteran's bilateral hearing loss is etiologically linked 
to service, the Board finds that the preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule does not apply.  Service connection for 
bilateral hearing loss is therefore not warranted.  
38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



